            Case 2:19-cv-05072-NIQA Document 51 Filed 09/17/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERRY RICHARDSON                                  :            CIVIL ACTION
               Plaintiff                          :
                                                  :            NO. 19-5072
               v.                                 :
                                                  :
ILYA DIDOK, et al.                                :
          Defendants                              :

NITZA I. QUIÑONES ALEJANDRO, J.                                                     SEPTEMBER 17, 2020

                                 MEMORANDUM OPINION

   INTRODUCTION

          Terry Richardson (“Plaintiff”) filed an amended complaint in which he asserted, inter alia,

   a Fourteenth Amendment Equal Protection claim against Philadelphia Police Department Officers

   Ilya Didok, Nicholas Frye, Ronal Davis, Jr., and two unnamed officers (collectively,

   “Defendants”), based on an alleged selective enforcement of the law. [ECF 18]. Before this Court

   are Defendants’ motion for partial judgment on the pleadings filed pursuant to Federal Rule of

   Civil Procedure (“Rule”) 12(c), which seeks judgment in Defendants’ favor on Plaintiff’s Equal

   Protection claim (Count III), [ECF 39], and Plaintiff’s response in opposition thereto. [ECF 45].

   The issues raised in Defendants’ motion have been fully briefed and are ripe for disposition. For

   the reasons stated herein, Defendants’ motion for partial judgment on the pleadings is granted.


   BACKGROUND

          Rule 12(c) motions for judgment on the pleadings are reviewed under the same standards

   as motions to dismiss under Rule 12(b)(6). Caprio, 709 F.3d at 146-47; see also Spruill v. Gillis,

   372 F.3d 218, 223 n.2 (3d Cir. 2004). Thus, when ruling on a Rule 12(c) motion for judgment on




                                                      1
         Case 2:19-cv-05072-NIQA Document 51 Filed 09/17/20 Page 2 of 8




the pleadings, this Court must accept as true all of the factual allegations in the operative complaint

and construe them in the light most favorable to Plaintiff. Caprio v. Healthcare Revenue Recovery

Grp., 709 F.3d 142, 146-47 (3d Cir. 2013); Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d

Cir. 2009) (citing Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009)). The relevant allegations in

Plaintiff’s amended complaint are summarized as follows:

               On November 18, 2018, Plaintiff was legally driving his car at or around
       the intersection of 54th Street and Paschall Avenue in Philadelphia, Pennsylvania.
       While driving northbound on 54th Street, Plaintiff used his turn signal to indicate
       his intent to turn right as he stopped at a stop sign at the intersection. After turning
       right, Defendant Officers Ilya Didok, Nicholas Frye, and Ronal Davis, Jr.
       effectuated a traffic stop of Plaintiff’s car. When these officers approached Plaintiff
       in his car, they told Plaintiff that he was stopped for failing to use his turn signal
       before turning onto Paschall Avenue. Plaintiff contends that the officers were too
       far away from his car at the time he turned onto Paschall Avenue to have seen the
       use or nonuse of his turn signal. The officers asked Plaintiff for his driver’s license
       and registration and then checked whether Plaintiff had any outstanding warrants
       for his arrest. At the time, Plaintiff had no outstanding warrants, and he
       communicated that to the officers. The officers, however, told Plaintiff that their
       search revealed that Plaintiff had outstanding warrants for his arrest and, therefore,
       they were going to take him into custody pursuant to those warrants. Plaintiff was
       then handcuffed and transported in a police vehicle to the 12th District Station of
       the Philadelphia Police Department. At the station, Defendants Didok, Frye, and/or
       Davis allegedly handcuffed Plaintiff to a chair and later moved him into a jail cell.
       Defendants never issued Plaintiff a ticket for the alleged traffic violation, nor was
       Plaintiff ever charged with a crime pursuant to this incident.

              Plaintiff alleges that by taking Plaintiff to jail, Defendants “strategically and
       purposely discriminated” against him to “punish” him for exercising his right to
       complain about the stop, and for truthfully telling the officers that he did not have
       any outstanding warrants at the time of the traffic stop. Plaintiff also alleges that
       he was “similarly situated with other persons suspected of not using a turn signal”
       and that these persons “were issued a ticket or released but not incarcerated.”


LEGAL STANDARD OF REVIEW

       After the pleadings are closed, but early enough as to not delay trial, a party may move for

judgment on the pleadings. Fed. R. Civ. P. 12(c). Rule 12(c) motions for judgment on the

pleadings are reviewed under the same standards as motions to dismiss under Rule 12(b)(6).



                                                  2
         Case 2:19-cv-05072-NIQA Document 51 Filed 09/17/20 Page 3 of 8




Caprio, 709 F.3d at 146-47; see also Spruill v. Gillis, 372 F.3d 218, 223 n.2 (3d Cir. 2004). Since,

when ruling on a Rule 12(c) motion, the court must accept all of the complaint’s well-pleaded facts

as true, but may disregard any legal conclusions, the court must determine “whether the facts

alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.’”

Id. at 211 (quoting Iqbal, 556 U.S. at 679). A complaint must do more than merely allege a

plaintiff’s entitlement to relief; it must “show such an entitlement with its facts.” Id. (citations

omitted). The plaintiff “must allege facts sufficient to ‘nudge [his or her] claims across the line

from conceivable to plausible.’” Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). Mere “labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. After construing the complaint in the light most

favorable to the plaintiff, if a court determines that, as a matter of law, the plaintiff could not be

entitled to judgment, a court may enter judgment in favor of the movant on the claim. Wolfington

v. Reconstructive Orthopaedic Assocs. II PC, 935 F.3d 187, 195 (3d Cir. 2019); see also Fowler,

578 F.3d at 210.


DISCUSSION

        In their motion, Defendants seek judgment in their favor on Plaintiff’s Equal Protection

selective enforcement claim because: (1) Plaintiff did not allege different treatment of similarly

situated individuals with sufficient factual specificity and, (2) even if this Court found that Plaintiff

did sufficiently plead different treatment, the class of individuals that Plaintiff identifies as




                                                   3
         Case 2:19-cv-05072-NIQA Document 51 Filed 09/17/20 Page 4 of 8




similarly situated is inapplicable to Plaintiff’s claim and/or is not sufficiently comparable in all

relevant respects. In response, Plaintiff argues that his amended complaint is factually sufficient.

       The Equal Protection Clause of the Fourteenth Amendment “prohibits selective

enforcement of the law based on considerations such as race [and other unjustifiable bases].”

Whren v. United States, 517 U.S. 806, 813 (1996); see also PG Publ’g Co. v. Aichele, 705 F.3d

91, 115 (3d Cir. 2013). In order to establish a selective enforcement claim under the Fourteenth

Amendment, a plaintiff must allege that (1) he was treated differently from other similarly situated

individuals and (2) the selective treatment “was based on an unjustifiable standard such as race, or

religion, or some other arbitrary factor, . . . or to prevent the exercise of some fundamental right.”

Dique v. N.J. State Police, 603 F.3d 181, 184 n.5 (3d Cir. 2010) (quoting Hill v. City of Scranton,

411 F.3d 118, 125 (3d Cir. 2005)) (internal quotations omitted); see also PG Publ’g, 705 F.3d at

115 (citing Dique, 603 F.3d at 184 n.5) (identifying elements of a selective enforcement claim).

A plaintiff must do more than merely allege facts that illustrate unequal application of a law or

practice; he or she must also allege the existence of an “intentional or discriminatory purpose”

motivating the unequal application. PG Publ’g, 705 F.3d at 115 (citing Jewish Home of E. Pa. v.

Ctrs. for Medicare & Medicaid Servs., 693 F.3d 359, 363 (3d Cir. 2011)); see also Stein v. City of

Philadelphia, 2014 U.S. Dist. LEXIS 48865, at *4 (E.D. Pa. Apr. 8, 2014) (“To maintain a claim

of [selective enforcement], [plaintiff] must provide evidence of discriminatory intent, not just

unequal treatment or adverse effect.”).

       In order to plead the first element of a selective enforcement claim, it is “essential” that the

plaintiff allege facts sufficient to show that “comparable parties were ‘similarly situated.’” Starzell

v. City of Philadelphia, 533 F.3d 183, 202 (3d Cir. 2008) (quoting Hill, 411 F.3d at 125). A person

is “similarly situated” when he or she is “alike in all relevant aspects” to another person or entity.




                                                  4
          Case 2:19-cv-05072-NIQA Document 51 Filed 09/17/20 Page 5 of 8




Starzell, 533 F.3d at 203 (quoting Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)) (internal quotation

marks omitted). Since “claims appealing to the Equal Protection Clause must meet a higher bar,”

a plaintiff must do more than merely allege he or she was “similarly situated” to an individual or

group treated differently. PG Publ’g, 705 F.3d at 115. A plaintiff must allege specific facts,

circumstances, or occurrences showing how he or she was similarly situated to another specified

entity and illustrate the alleged differential treatment that occurred. See PG Publ’g, 705 F.3d at

115 (affirming holding that allegations of “some instances” of differential treatment were

“insufficient” to state selective enforcement claim); see also Zitter v. Petruccelli, 744 F. App’x 90,

96-97 (3d Cir. 2018) (affirming dismissal of selective enforcement claim when plaintiff did not

allege how comparator was treated differently and plaintiff and comparator were not similarly

situated); Stein, 2014 U.S. Dist. LEXIS 46665, at *4-5 (holding plaintiff did not state selective

enforcement claim when he “failed to allege specific instances” of differential treatment); Prof’l

Dog Breeders Advisory Council, Inc. v. Wolff, 752 F. Supp. 2d 575, 595 (E.D. Pa. 2010) (internal

citation omitted) (holding that “plaintiff must name someone who was similarly situated but treated

differently.”) (emphasis added).

        Here, Plaintiff baldly alleges that he “was similarly situated with other persons suspected

of not using a turn signal. They were issued a ticket or released but not incarcerated.” [ECF 18 at

¶ 34]. Nowhere in the amended complaint does Plaintiff identify any specific individuals or groups

of people who might serve as comparators.1 Without a more specific identification of an alleged

comparator, such a bare, amorphous assertion is insufficient to satisfy the first element of a

selective enforcement claim. See, e.g., Prof’l Dog Breeders, 752 F. Supp. 2d at 595-96 (dismissing

selective enforcement claim where complaint stated plaintiff was similarly situated to and treated


1
        Plaintiff does not allege, for example, any specific instances of police treatment of similarly situated
individuals was markedly different from Plaintiff’s treatment.


                                                       5
         Case 2:19-cv-05072-NIQA Document 51 Filed 09/17/20 Page 6 of 8




differently from “non-profit kennels and kennels located outside of Lancaster County that had over

40,000 dogs” because plaintiff did “not name a similarly situated party who was treated

differently.”). Additionally, without alleging any specific examples of differential treatment by

the police of individuals “suspected of not using a turn signal who were issued a ticket or released,

but not incarcerated,” Plaintiff cannot satisfy the first element of his selective enforcement claim.

See, e.g., Stein, 2014 U.S. Dist. LEXIS 46665, at *4-5 (dismissing selective enforcement claim

where the complaint did not provide “any specific example” of differential treatment).

        Turning to Defendants’ additional argument regarding the inapplicability of Plaintiff’s

alleged class of similarly situated individuals, this Court agrees that the class Plaintiff identifies is

not a proper or permissible class for his selective enforcement claim. Plaintiff alleges that he was

arrested and taken into custody pursuant to non-existent warrants that Defendants falsely claimed

existed. Plaintiff further alleges that he was never ticketed, arrested, or charged for failing to use

his turn signal or any other traffic violation. Despite these allegations, Plaintiff inconsistently

contends that the class of similarly situated individuals consists of “persons suspected of not using

a turn signal,” and that he was treated differently from this class because “[t]hey were issued a

ticket or released but not incarcerated.” [ECF 18 at ¶ 34]. Any individuals within this alleged

class, however, would not be similarly situated to Plaintiff in a relevant manner regarding his

alleged differential treatment. While Plaintiff is an individual suspected of not using a turn signal,

he does not allege that he was ticketed, arrested, or incarcerated for that alleged traffic violation.

Contrarily, Plaintiff alleges that he was arrested pursuant to outstanding warrants (which did not

actually exist). Thus, the comparator group that Plaintiff suggests is inconsistent with the facts

alleged—the group consists of people’s treatment regarding a traffic violation, but Plaintiff’s

alleged negative treatment is regarding outstanding warrants; the consequences relate back to two




                                                   6
          Case 2:19-cv-05072-NIQA Document 51 Filed 09/17/20 Page 7 of 8




different bases for police interaction. Even if Plaintiff had alleged a valid comparator group, his

allegations do not show differential treatment from that group. In fact, Plaintiff specifically alleges

that he was treated the same as his suggested comparator group: he was suspected of not using a

turn signal, but was not arrested or incarcerated for that suspected traffic violation.2 Unlike the

individuals in the alleged class, Plaintiff was arrested under the alleged guise of outstanding

warrants, which is a particularly relevant fact that also renders the allegedly similarly situated

individuals not “alike in all relevant aspects” to Plaintiff and, thus, not truly similarly situated. See

Starzell, 533 F.3d at 203; see, e.g., Zitter, 744 F. App’x at 96-97 (affirming dismissal of selective

enforcement claim where court identified relevant differences between plaintiff and alleged

comparators, such that they were not actually similarly situated). Therefore, Plaintiff fails to

satisfy the first element of a selective enforcement claim because he did not sufficiently allege a

valid, comparable class of similarly situated people.

                                             Leave to Amend

        In his response, Plaintiff appears to informally request leave to amend his complaint for a

second time. Rule 15(a) provides that once the time has lapsed for a party to amend as a matter of

course, a party may only amend its pleading with leave of court or permission from the opposing

party. Fed. R. Civ. P. 15(a)(1-2). Courts “should freely give leave when justice so requires.” Fed.

R. Civ. P. 15(a)(2). However, “courts may deny leave when the proposed amendment would be

futile[.]” Murphy v. Office of Disciplinary Counsel, __ F. App’x __, 2020 U.S. App. LEXIS



2
         Plaintiff alleges that the individuals in the suggested comparator group In his complaint, Plaintiff
alleges that he was treated differently from “persons suspected of not using a turn signal,” because “were
issued a ticket or released but not incarcerated” for that traffic violation. [ECF 18 at ¶ 34]. Thus, some
people in the suggested comparator group were ticketed for their traffic violation. Plaintiff does,
technically, allege differential treatment from that subgroup of the comparator group, however, that
treatment would be in his favor, not to his detriment, because Plaintiff alleges that he was not ticketed or
punished in anyway for a traffic violation [ECF 18 at ¶ 28].


                                                     7
         Case 2:19-cv-05072-NIQA Document 51 Filed 09/17/20 Page 8 of 8




21309, at *4 (3d Cir. July 7, 2020) (quoting Wolfington, 935 F.3d 187, 210 (3d Cir. 2019)) (internal

quotation marks omitted). An amendment in this case would be futile because none of Plaintiff’s

proposed amendments pertains to the Equal Protection claim being adjudicated here, nor would

the proposed factual allegations change this Court’s decision on the underlying motion.

Accordingly, Plaintiff’s request for leave to amend, as delineated in his response, is denied.



CONCLUSION

       For the reasons stated herein, Defendants’ motion for partial judgment on the pleadings is

granted, and judgment is entered in favor of Defendants on the Fourteenth Amendment Equal

Protection (selective enforcement) claim found in Count III of the amended complaint. An Order

consistent with this Memorandum Opinion follows.



NITZA I. QUIÑONES ALEJANDRO, U.S.D.C. J.




                                                 8
